DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on April 20, 2022.
Replacement drawings were received on April 20, 2022.  These drawings are acceptable.
The amendments to the abstract filed April 20, 2022 has been entered.
Claims 1 and 4 – 7 have been amended and are hereby entered.
Claims 8 – 11 have been previously cancelled.
Claims 12 and 13 have been added.
Claims 1 – 7, 12 and 13 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 6, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation that the clear elastomer polymer coating comprises material selected from the group of PVC and a plasticizer, polystyrene, TPU (aromatic or aliphatic), polyethylene, or polyamide. It is unclear if these limitations are intended to be part of a Markush group or if the claim is requiring that the coating contains all of the listed components.  Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.”  When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper.
For examination purposes, the claim is interpreted as a Markush limitation, where only one of the polymeric components is required.
Claims 2 – 6, 12 and 13 are rejected as being dependent on claim 1.
Claim 6 recites the limitation that the clear elastomeric polymer coating comprises material selected from the group of PVC and plasticizer, polystyrene, TPU, polyamide nylon, olefins or polyacrylic, polyethylene and polyolefin. It is unclear if these limitations are intended to be part of a Markush group. Because of the multiple recitations of the word “and” and “or,” along with the repeated recitation of olefins, polyethylene and polyolefin, it is unclear if the materials in the list are all alternative options or if the coating is required to contain numerous components. Furthermore, claim 1, upon which claim 6 depends, already recites that the clear elastomer polymer coating comprises material selected from the group of PVC and a plasticizer, polystyrene, TPU (aromatic or aliphatic), polyethylene, or polyamide. Because claim 6 does not recite the term “further comprises,” it is unclear whether claim 6 is requiring a coating component in addition to that already required by claim 1 or not.
For examination purposes, the claim is interpreted as not being an additional component to the coating already required by claim 1, and all the components provided are interpreted as a Markush limitation, where only one of the components is required.
Claim 13 recites the limitation “the clear coating.” This phrase lacks antecedent basis as claims 1 and 12, upon which claim 13 depends, refer to a “clear elastomer polymer coating.”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  claim 6 recites materials for the clear elastomeric polymer coating composition, including those that are not within the scope of the clear elastomeric polymer coating composition claimed in claim 1, such as olefins, and polyacrylics.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard (US20140017471A1).
As per claims 1, 3 and 6, Blanchard teaches:
A fiber comprising a single clear monofilament fiber having a first perpendicular index of refraction, where the monofilament fiber is one of the following materials: e-glass…. ([0010]: “The aim of the present invention is to obtain a glass strand coated with a polymer-based layer” & [0054]: “In the glass participating in the compositions of the strands can be of any time… E glass is preferred.” The stand will necessarily have a perpendicular index of refraction.)
The fiber further comprising a clear elastomer polymer coating covering the clear monofilament, the coating comprising material selected from the group of PVC and a plasticizer…. The clear elastomeric polymer coating having a second perpendicular index of refraction ([0037 – 0039]: “The polymer participating in the composition of the coating is a thermoplastic polymer optionally having an elastomeric nature… Polyvinyl chloride is preferred. If appropriate, a plasticizer can be used to confer greater flexibility on the abovementioned polymer… The preferred plasticizers for combining with PVC are alkyl and/or aryl phthalates.” The coating will necessarily have a perpendicular index of refraction.)
Where the first perpendicular index of refraction and the second perpendicular index of refraction are within 1% of one another (In the instant specification, the typical refractive index of E-glass is taught to be 1.55 and the typical refractive index of PVC is taught to be 1.531 – 1.55 (Page 3, Lines 10 – 15). These values are within 1% of one another as claimed. Therefore, the claimed index of refraction difference appears to be inherent to the invention of Blanchard. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicants to prove otherwise.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a fiber with the claimed monofilament material and the claimed coating, motivated by the desire to successfully practice the invention of Blanchard.
As per claim 2, Blanchard teaches:
Where the monofilament fiber has a diameter in the range of 0.055 mils to 0.4 mils ([0055]: “The diameter of the glass filaments making up the strands can vary to a large extent, for example from 3 to 30 µm.” 3 to 30 µm converts to 0.11 to 1.11 mils, which overlaps with the claimed range. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).)
As per claim 4, Blanchard does not teach a particular suitable range of coating thicknesses. Blanchard teaches that the amount of polymer-based coating deposited on the glass strand generally represents up to 80% of the total weight of the coated strand ([0049]). Additionally, in Example 5, Blanchard produces a strand with a coating thickness of 305µm, showing that Blanchard envisioned coatings with thicknesses an order of magnitude higher than the fiber diameter. Therefore, absent any teaching to the criticality of the claimed range of the thickness of the coating, it is the Examiner’s position that it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to vary the thicknesses of the coating, such as to within the claimed ranges, based on the teachings of Blanchard.
As per claim 5, Blanchard does not teach any additional gloss agents added to the fiber. Therefore, as the materials of the coating are the same as those claimed, it is the Examiner’s position that the property of gloss is considered to be inherent and would be expected to the same as that claimed, absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard (US20140017471A1) as applied to claims 1 - 6  above, in view of Brauer (US20140057513A1).
As per claim 5, Blanchard does not teach any additional gloss agents added to the fiber. 
Brauer teaches a thread for producing a mesh structure for use as an insect screen ([0003]). Brauer teaches that the threads are roughened, such as by a finishing agent, to produce a matte finish on the threads ([0024]). These matte threads provide an improved optical property regarding the invisibility of the insect screen ([0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a finishing agent to roughen the threads, producing a matte finish, motivated by the desire to predictably produce an insect screen with high invisibility as taught by Brauer ([0024]). Examiner notes that a matte finish would not have any gloss, as claimed.

Claims 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard (US20140017471A1) as applied to claims 1 - 6  above, in view of Neher (US20110284173A1).
As per claims 7 and 12, Blanchard teaches:
An insect screen material comprising a textile woven from fibers ([0001]: “The invention relates to a glass strand provided with a polymer-based coating which is intended for the manufacture of a screen, particularly in the form of a grid, woven fabric or knitted fabric, which can be used in particular as a mosquito net.”)
The fiber further comprising a clear elastomer polymer coating covering the clear monofilament, the coating comprising material selected from the group of PVC and a plasticizer…. The clear elastomeric polymer coating having a second perpendicular index of refraction ([0037 – 0039]: “The polymer participating in the composition of the coating is a thermoplastic polymer optionally having an elastomeric nature… Polyvinyl chloride is preferred. If appropriate, a plasticizer can be used to confer greater flexibility on the abovementioned polymer… The preferred plasticizers for combining with PVC are alkyl and/or aryl phthalates.” The coating will necessarily have a perpendicular index of refraction.)
Blanchard teaches glass fiber cores. Blanchard does not teach:
Where each of the fibers consist essentially of a single clear PET monofilament fiber having a first perpendicular index of refraction
Neher teaches insect protection fabrics that can be used in opening such as windows or doors (Abstract). These threads can be provided with a coating ([0014]), similar to the threads of Blanchard. Neher teaches that the threads are preferably a polyester such as PET so that threads can be produced at lower cost and the threads can be very dimensionally stable and very resistant to tearing ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the glass fiber cores of Blanchard for the PET cores as claimed, motivated by the desire to predictably produce fabrics with lower cost, and improved dimensional stability and tear resistance as taught by Neher ([0012]).
In the instant specification, the typical refractive index of PET is taught to be 1.54 and the typical refractive index of PVC is taught to be 1.531 – 1.55 (Page 3, Lines 10 – 15). These values are within 1% of one another as claimed. Therefore, the claimed index of refraction difference appears to naturally flow from the prior art combination. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicants to prove otherwise.
As per claim 13, Blanchard does not teach a particular suitable range of coating thickness. In Example 5, Blanchard produces a strand with a coating thickness of 305µm, showing that Blanchard envisioned coatings with thicknesses an order of magnitude higher than the fiber diameter. Therefore, absent any teaching to the criticality of the claimed range of the thickness of the coating, it is the Examiner’s position that it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to vary the thicknesses of the coating, such as to within the claimed ranges, based on the teachings of Blanchard. 
Response to Amendments
Applicant’s amendments to the drawings, filed April 20, 2022, caused the withdrawal of the objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) as set forth in the office action filed January 20, 2022.
Applicant’s amendments to the abstract, filed April 20, 2022, caused the withdrawal of the objection to the specification as set forth in the office action filed January 20, 2022.
Applicant’s amendments to the claims, filed April 20, 2022, caused the withdrawal of the objection to the claims as set forth in the office action filed January 20, 2022.
Applicant’s amendments to the claims, filed April 20, 2022, caused the withdrawal of the rejection of the claims under 35 U.S.C. 112(b) as indefinite as set forth in the office action filed January 20, 2022.
Applicant’s amendments to the claims, filed April 20, 2022, caused the withdrawal of the rejection of claims 1 – 7 under 35 U.S.C. 103 as unpatentable over Kruger and Blanchard as set forth in the office action filed January 20, 2022.

Response to Arguments
Applicant’s arguments with respect to claims 1 - 7, 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789